DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendment to the claims filed September 9, 2021 has been entered.  Claim 10 is currently amended.  Claims 1-9 and 34 have been canceled.  Claims 10-33 are pending and under examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10, 13, 15-18, 22-25 and 27-32 are rejected under 35 U.S.C. 103 as being unpatentable over Kakade et al. (Analysis of the rectangular waveguide slot coupled multilayer hemispherical dielectric resonator antenna, IDS document) in view of Tayfeh Aligodarz et al. .
Regarding claim 10, Kakade et al. teach a method for the manufacture of a hemispherical dielectric resonator antenna (DRA) having an electrically conductive ground structure (Figure 1a – ground plane); a plurality of volumes of dielectric materials disposed on the ground structure comprising N volumes, N being an integer equal to or greater than 3, disposed to form successive and sequential layered volumes V(i), i being an integer from 1 to N, wherein volume V(1) forms an innermost volume, wherein a successive volume V(i+1) forms a layered volume disposed over and at least partially embedding volume V(i), wherein volume V(N) at least partially embeds all volumes V(1) to V(N-1) (Abstract; Figure 1a; Figures 3a and b; three-layer/multi-layer/five-layer DRA structure - pages 339, 343 and 346; innermost hemispherical DRA is V(1) and moving out radially for subsequent shell layers); and a signal feed disposed and structured to be electromagnetically coupled to one or more of the plurality of volumes of dielectric materials (Abstract; Figure 1a – rectangular waveguide) 
Kakade et al. are silent as to how the plurality of hemispherical volumes are formed and therefore do not explicitly teach the claimed forming steps.
However, Tayfeh Aligodarz et al. (paragraphs [0047], [0057]-[0071], [0136], [0157], [0158], [170]-[0173]), teach analogous methods wherein the dielectric layers of material are formed by molding or 3D printing on a substrate and each of Molinari et al. (Abstract; Figures 2-5 and 10; paragraphs [0002]-[0006] and [0024]-[0032]) and Page (Abstract; paragraphs [0011]-[0016]) teach analogous 3D printing techniques for forming hemispherical shapes on a substrate.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Kakade et al. with Tayfeh Aligodarz et al. and either one of Molinari et al. or Page and to have formed a first volume of the plurality of volumes of dielectric material on the substrate followed by forming 
Kakade et al. provide a hemispherical DRA structure that corresponds with the structure produced by the claimed method but do not provide explicit teaching regarding how the layered hemispherical structure is formed. Tayfeh Aligodarz et al. form an analogous antenna and disclose the corresponding resonator layers can be formed by molding or 3D printing. Each of Molinari et al. and Page provide additional teaching to flesh out that 3D printing includes forming the layers/volumes in the claimed manner.  The combination suggests forming the hemispherical layers of Kakade et al. by 3D printing the layers in a manner that reads upon the claimed forming steps. The secondary references provide a specific suggestion to utilize their technique because the teaching of Kakade et al. do not provide any specific teaching regarding forming the layers and the secondary references demonstrate a method suitable for forming hemispherical layers.  Further, the rationale for combining the references is also reasonably understood as being a combination of prior art elements according to known methods to yield predictable results.  Further, by replacing general molding with a more specific 3D printing/additive manufacturing technique, the rationale that utilizing 3D printing is a simple substitution of one known element for another to obtain predictable results is also reasonably understood to be applicable (see MPEP 2143).   
As to claims 13, 15-18, 22-25, the combination of references teaches molding the volumes of Kakade et al. by methods that reasonably read upon “3D printing”, “molding”, “dispensing” (i.e. dispensing the molding/3D printable material), “micro-dispensing”, “fused deposition modeling”, “big area additive manufacturing (the size of the antenna to be produced would be readily determined), “laminated object manufacturing” (the layers are laminated in 3D printing), “pumped deposition” (feeding the material under pressure through a nozzle).  It is 
As to claims 27-29, Tayfeh Aligodarz et al. suggest the dielectric material can be formed from polymeric materials (i.e. either thermoplastic or thermosetting) and specifically disclose PMMA (a thermoplastic material) and SU-8 epoxy (a material that is UV crosslinked/cured after application (paragraphs [0158] and [0171]).  It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Kakade et al. and Tayfeh Aligodarz et al. and to have utilized the polymeric materials of the secondary reference to form the layers of Kakade et al., for the purpose, as suggested by the references, of producing layers of material suitable for use as a resonator body/layer in a DRA.
As to claims 30-32, the combination suggests forming all the layers of the DRA by molding/3D printing.  As such, it is appropriate to consider the first volume to be the innermost volume V(1) or it is appropriate to consider the second volume to be the outermost volume V(N).  

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kakade et al. (Analysis of the rectangular waveguide slot coupled multilayer hemispherical dielectric resonator antenna) in view of Tayfeh Aligodarz et al. (US 2016/0322708) and either one of Molinari et al. (US 2015/0183167) or Page (US 2015/0266244), as applied to claims 10, 13, 15-18, 22-25 and 27-32 above, and further in view of any one of Cheng (US 2008/0042903) or Saegrov (US 2006/0220958) or Jow et al. (US 8,018,397). 
As to claims 11 and 12, the combination teaches the method set forth above.  Kakade et al. do not explicitly claim the dielectric constants are different as claimed. However, each of 
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Kakade et al. with any one of the secondary references and to have utilized materials with different dielectric constants in the method of Kakade et al., as suggested by any one of the secondary references, for the purpose, as suggested by the references of providing an antenna with additional functionality (e.g. range and/or bandwidth).  Determining or modifying the location of the differing materials in the layered sequence is understood to be a routine expedient.

Claims 14 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kakade et al. (Analysis of the rectangular waveguide slot coupled multilayer hemispherical dielectric resonator antenna) in view of Tayfeh Aligodarz et al. (US 2016/0322708) and either one of Molinari et al. (US 2015/0183167) or Page (US 2015/0266244), as applied to claims 10, 13, 15-18, 22-25 and 27-32 above, and further in view of any one of Tasti et all. (US 2018/0141324), Quezada (US 2016/0314431), Bajaj et al. (US 2016/0107290), or Neitzel (US 2014/0091103). Note: this is an alternative rejection of claims 22 and 23.
As to claims 14 and 19-23, the combination teaches and suggests the method set forth above.  Alternatively, each of Tasti et al. (paragraph [0030]), Quezada (paragraph [0083]), Bajaj et al. (paragraph [0086]), or Neitzel (paragraphs [0084] and [0085]) provide additional teaching demonstrating it is known in the art to select a specific 3D printing/molding method as desired.  
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Kakade et al. with any one of the secondary references and to have utilized any of the claimed 3D printing/molding/additive manufacturing methods to produce the layered article of Kakade et al., as suggested by the secondary references, for the purpose, as suggested by the references, of .
  
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kakade et al. (Analysis of the rectangular waveguide slot coupled multilayer hemispherical dielectric resonator antenna) in view of Tayfeh Aligodarz et al. (US 2016/0322708) and either one of Molinari et al. (US 2015/0183167) or Page (US 2015/0266244), as applied to claims 10, 13, 15-18, 22-25, and 27-32 above, and further in view of Hall (GB 2 050 231).
As to claim 26, the combination teaches the method set forth above.  Kakade et al. do not teach forming over the first volume as claimed.  However, Hall teaches an analogous method of forming layers upon layers wherein, after forming a first volume, an additional layer/volume is formed by dip-coating (Abstract; Figure 3; page 1, lines 18-45; page 2, lines 95-129).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of Kakade et al. and Hall and to have formed the layer over the first volume in the method of Kakade et al., by dip-coating, as suggested by Hall, for the purpose, a suggested by Hall of producing a smooth outer layer. Further, the rationale for combining the references is also reasonably understood as being a combination of prior art elements according to known methods to yield predictable results (see MPEP 2143).   

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Kakade et al. (Analysis of the rectangular waveguide slot coupled multilayer hemispherical dielectric resonator , as applied to claims 10, 13, 15-18, 22-25, and 27-32 above, and further in view of Chang et al. (US 2009/0102739).
As to claim 33, the combination teaches and suggests the method as set forth above.  Kakade et al. do not teach an innermost air volume.  However, Chang et al. disclose an analogous antenna wherein an innermost air volume/well is utilized (Figure 1 (402) (40) (401); paragraphs [0023] and [0029]).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Kakade et al. and Chang et al. and to have formed the innermost volume V(1) of the Kakade et al. DRA from air, as suggested by Chang et al., for the purpose, as suggested by Chang et al., of adjusting the resonant frequency and/or increasing bandwidth of the antenna. 

Response to Arguments
	Applicant’s arguments filed September 9, 2021 have been fully considered.  Applicant’s arguments regarding the double patenting rejections have been fully considered and they are persuasive.  Namely, the examiner agrees that the relied upon references do not teach “forming on the substrate” as claimed.  For the purposes of clarity, the examiner notes that the ground structures set forth in the ‘137 claims are reasonably understood to be a substrate.  However, the claims do not limit the method such that the first volume is formed on the substrate as claimed.  As such, the rejections have been withdrawn.  
Applicant further argues that the section 112b rejections are improper.  This argument is persuasive.  The examiner agrees that when considered, in context (e.g. the disclosure and the claims generally set forth a large number of known additive manufacturing/3D printing techniques that one having ordinary skill in the art would reasonably be able to differentiate 
Applicant’s arguments regarding the section 103 rejections of the claims have been fully considered, but they are not persuasive.  Applicant argues that Kakade et al. fail to teach a method for the manufacture of a DRA.  This argument is not persuasive.  Implicit to the argument is that Kakade et al. do not provide sufficient details regarding the method. The examiner agrees that Kakade et al. do not provide significant details.  However, that does not mean that a basic method has not been disclosed. For example, Figure 1 teaches coupling a multilayered hemispherical DRA to a waveguide. The multilayered hemispherical DRA is coupled to a ground plane as shown in Figure 1a.  This is the disclosure of a basic method.  The examiner agrees that Kakade et al. do not go into details.  However, the secondary references provide applicable and additional details regarding the formation of layers and these references provide the required details.  Kakade et al. disclose a general method (genus) and the secondary references provide details (species within the genus) to accomplish what is shown and suggested in Kakade et al.  One having ordinary skill when confronted with the general teaching of Kakade et al. would have been motivated to consider known techniques for forming a multilayered hemispherical structure.  The secondary references provide such a teaching.
	Applicant argues that Aligodarz does not teach “forming over the first volume a second volume”.  This argument is not persuasive.  The Aligodarz reference is not relied upon for this teaching.  Aligodarz forms an analogous antenna and discloses the resonator layers can be formed by molding or 3D printing.  Taken with Molinari or Page, who each provide additional teaching to flesh out that 3D printing can be utilized to form hemispherical shapes by forming a second volume over the first volume, the combination of Aligodarz with either one of Molinari or Page suggests forming the hemispherical layers of Kakade et al. by 3D printing the layers in a manner that reads upon the claimed forming steps. The secondary references provide a specific suggestion to utilize their technique because the teaching of Kakade et al. do not provide any 
	Applicant further argues generally that the combination fails to teach the newly added limitations of claim 10.  This argument is not persuasive.  As set forth above, the technique suggested by the secondary references includes “forming over the first volume a second volume” and as further suggested by the combination, based on the multilayered hemispherical structure being produced, this includes “applying a dielectric composition to a surface of the first volume to provide the second volume” as suggested by the combination of Aligodarz with either one of Molinari or Page.  Further, Kakade et al. employ a substrate comprising an electrically conductive ground structure (e.g. the ground plane – Figure 1a) and the DRA further comprises a signal feed (e.g. a waveguide) disposed and structured to be electromagnetically coupled to one or more of the plurality of volumes of dielectric material (Abstract; Figure 1a).  The examiner submits each and every limitation is met and that the rejection is proper. If it is still applicant’s position that the new claim 10 limitations are not taught or suggested by the combination, additional specific arguments may be helpful as it currently appears clear to the examiner that 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937. The examiner can normally be reached M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742